DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claims 5 and 14.
Response to Arguments
	The Examiner agrees with the Applicant’s Remarks (pg.6-7) that the previously cited art of Nagano does not properly teach the independent control of the temperature and flow rate in the outlined cooling system.
Allowable Subject Matter
Claims 3, 5, 6, 14, 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 5 and 14 outline a system and method for controlling the operating temperature of a laser diode array. The system is based on using an array of lasers that emit a same center wavelength while each of the lasers is at a different operating temperature. The system uses fluid cooling to enable the temperature control. The cooling control uses a temperature sensor at the coolant inlet and a sensor at the coolant outlet to independently control the coolant temperature and the coolant flow rate. The inlet temperature sensor is used to align the inlet coolant temperature with the first laser diode operating temperature and the outlet temperature sensor is used to align the outlet coolant temperature with the last laser diode operating temperature. The prior art of record was found to teach fluid cooling of laser diode arrays to have a same operation wavelength at varied temperatures (e.g. US 5838712, 2008/0123705) as well as teaching control of coolant temperature and flow rate to control laser array temperatures (GB 2499302 A). The prior art failed to teach or suggest such a wavelength/temperature control system for a laser diode array be arranged to independently control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828